Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fred Lewis Wilson appeals the district court’s order dismissing his 42 U.S.C. § 1988 (2006) inmate civil rights action. We have reviewed the record and find no reversible error. Accordingly, we deny Wilson’s motion for injunctive relief pending appeal and affirm for the reasons stated by the district court. Wilson v. Ray, No. 7:09-cv-00418-gec-mfu, 2009 WL 3486012 (W.D.Va. Oct. 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.